 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorney
 5
   LORI A. HENDRICKSON (OHBN 0067831)
 6 Trial Attorney
   U.S. Department of Justice, Tax Division
 7
       1301 Clay Street, Suite 3405
 8     Oakland, California 94612-5217
       Telephone: (510) 637-3918
 9     Fax: (510) 637-3724
       Email:     Robert.Leach@usdoj.gov
10                Lori.A.Hendrickson@usdoj.gov

11 Attorneys for United States of America

12                               UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                    SAN FRANCISCO DIVISION

15   UNITED STATES OF AMERICA,                        )   Case No. CR 17-491 RS
                                                      )
16           Plaintiff,                               )   UNITES STATES’ SENTENCING
                                                      )   MEMORANDUM
17      v.                                            )
                                                      )
18   G. STEVEN BURRILL,                               )   Sentencing Date: December 4, 2018
                                                      )
19           Defendant.                               )
                                                      )
20                                                    )

21

22                                          INTRODUCTION
23           On December 7, 2017, defendant G. Steven Burrill pleaded guilty to one count of
24 investment-adviser fraud and one count of filing a false 2010 individual income tax return. The

25 defendant is scheduled to be sentenced on December 4, 2018.

26           On July 18, 2018, after a three-week trial, co-defendant Marc Berger, CPA, was
27 convicted of three counts of aiding and abetting the filing of Burrill’s false individual income tax

28 returns. Berger is scheduled to be sentenced on December 14, 2018.

     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 1
 1          At Berger’s trial, the government proved Burrill stole $12,628,126 from the Fund during

 2 the years 2010 through 2013, evading the payment of taxes of $2,912,303 on that unreported

 3 income. Burrill’s reputation as a successful manager of venture capital funds of companies in the

 4 life sciences and biotechnology industry allowed him to commit these crimes because people

 5 trusted him. He committed the crimes because he was greedy, and he used the embezzled funds

 6 to pay for office rent, payroll, personal vacations and substantial improvements to his residence

 7 in Wisconsin. Because of his theft, the Fund was unable to make investments in biotechnology

 8 companies that may have provided a much greater return on investment for the investors during

 9 the planned ten-year life of the Fund that began in 2006 (Burrill was removed as the managing

10 partner at the end of 2013 when the limited partners learned of his theft).

11          Burrill’s conduct merits a substantial prison sentence. He breached his fiduciary duty to

12 the limited partners of the Fund. He did not report more than $12 million in embezzled income to

13 the IRS. In white-collar crimes, general deterrence is an important factor at sentencing, because

14 businessmen often weigh the risks of financial gain against the risk of punishment before

15 committing a crime. A 63-month prison sentence for Burrill would send a compelling deterrent

16 message to others who would consider breaching their fiduciary duty and stealing money from

17 their clients or investors. A sentence of 63 months in prison is also necessary to satisfy the

18 mandate of 18 U.S.C. Section 3553(a) that the sentence reflect the seriousness of the offense,

19 promote respect for the law, provide just punishment for the offense, and afford adequate

20 deterrence to criminal conduct.

21           SUMMARY OF BERGER TRIAL EVIDENCE RELEVANT TO BURRILL

22          The defendant, G. Steven Burrill was a Certified Public Accountant (“CPA”) prior to his

23 career as an investment fund manager. The defendant owned and controlled Burrill & Company

24 LLC (“B&C”), Burrill Capital Management, Inc. (“BCMI”), Burrill Capital, LLC (“B-Cap”) and

25 Burrill Capital Management, LLC (“BCM”) (collectively, the “Burrill Entities”). Through the

26 Burrill Entities and other entities, Burrill managed investment funds, including Burrill Life

27 Sciences Capital Fund III, L.P. (the “Fund” or “Fund III”).

28

     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 2
 1          Fund III was a $283 million investment partnership whose purpose was to make venture

 2 capital fund investments. Ex. 703A. Under the terms of the limited partnership agreement

 3 (“LPA”) and other operating documents, Burrill was to call capital to invest in biotechnology

 4 companies and his management company was entitled to a 2% annual management fee payable

 5 quarterly. Id. The LPA prohibited loans and prepaid management fees. Ex. 703A; Tr. at 107:22-

 6 108:3, 135:24-136:9, 377:19-24, 389:17-20, 393:5-10 (testimony by Burrill employee Roger

 7 Wyse and investor representative Craig Demko that they did not agree to loans or advanced

 8 management fees).

 9          The biggest investor to the Fund was the Treasurer of the State of North Carolina, which

10 contributed $50 million to the Fund. Craig Demko testified at Berger’s trial that the money

11 invested with Burrill by the State of North Carolina was intended to increase the pension funds

12 of law enforcement officers and school teachers, among other state employees. The Treasurer of

13 the State of North Carolina was also a member of the Fund’s advisory committee, and Demko

14 testified they were required to pass on all conflicts. Ex. 703A. Burrill told investors he would not

15 make investments with affiliates without consent and he was not entitled to any fees above the

16 management fee. Ex. 702.

17          In December 2007, Burrill started transferring money from the Fund to his management

18 companies in advance of when he was entitled to it. Helena Sen and Jean Yang both testified the

19 Fund’s money was used to pay operating expenses of Burrill’s management companies. Sen and

20 Yang recorded the transfers in the Prepaid Expense account in the Fund’s books and in the

21 Deferred Revenue account in the management company Burrill Capital LLC’s books. Exs. 223,

22 790. All BPM witnesses and the government’s expert Revenue Agent (“RA”) James Oertel

23 testified that deferred revenue is taxable as income no later than the year after receipt.

24          Between May and December 2012, Berger repeatedly urged Burrill to execute a

25 promissory note to support the loan theory. Ex. 323; Ex. 508 (Berger “strongly recommend[ing]”

26 “documentation of Promissory note” and the “[n]eed to ensure there is documentation”); Ex.

27 353.

28

     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 3
 1          On April 3, 2013, Sen emailed a signed a promissory note to one of the accountants at

 2 PricewaterhouseCoopers (“PwC”), who were finalizing the audit of the Fund’s 2012 financial

 3 statements. Ex. 644. The unsecured promissory note was barely more than one page and

 4 purported to secure a “series of prior loans” from the Fund to Burrill Capital, LLC. The note was

 5 signed by Burrill in his capacity as the manager of Burrill Capital, LLC. There was no signature

 6 line for anyone from the Fund (which is not surprising since none of the investors and no one on

 7 the Fund’s advisory board was aware that Burrill had advanced himself millions of dollars in

 8 management fees).

 9          After receiving the signed promissory note from Sen, the Fund III auditors at PwC

10 insisted it be disclosed in the Fund’s 2012 financial statements. Exs. 645 & 647. Burrill refused

11 to make the disclosure and therefore withdrew the note.

12          In August 2014, Berger testified in a deposition related to the SEC investigation. During

13 that deposition, he testified that he had informed Burrill he had tax exposure without a note. Ex.

14 523A.

15                                    FACTUAL BACKGROUND

16 Procedural History

17          On September 15, 2017, a 34-count Indictment was filed, charging G. Steven Burrill with

18 violations of 18 U.S.C. §§ 1343 and 2 – Wire Fraud and Aiding and Abetting (Counts 1-26), a

19 violation of 15 U.S.C. §§ 80b-6 and 80b-17, and 17 C.F.R. §275.206(4)-8 – Investment-Adviser

20 Fraud (Count 27); violations of 26 U.S.C. § 7201 – Tax Evasion (Counts 28-31); and charging

21 Marc Howard Berger with violations of 26 U.S.C. § 7206(2) – Aiding and Assisting in the

22 Preparation of a False Tax Return (Counts 32-34).

23          On December 6, 2017, a two-count Information was filed, charging G. Steven Burrill

24 with a violation of 15 U.S.C. §§ 80b-6 and 80b-17, and 17 C.F.R. §275.206(4)-8 – Investment-

25 Adviser Fraud (Count 1); and a violation of 26 U.S.C. § 7206(1) – Filing a False Tax Return

26 (Count 2).

27

28

     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 4
 1 Offense Conduct

 2      In his Plea Agreement (Doc. 27), the defendant admitted that from 2006 through 2013, he

 3 controlled the management of the Fund, which was governed by a Second Amended and

 4 Restated Limited Partnership Agreement (“LPA”) dated September 15, 2006. Burrill represented

 5 to the limited partners that he was not entitled to receive any fees from the Fund except as

 6 expressly provided in the LPA. The LPA also required the defendant to promptly submit all

 7 potential or actual conflicts of interest involving the General Partner and the Fund to an advisory

 8 committee for resolution.

 9      He also admitted that beginning in or about December 2007, through in or about October

10 2013, he intentionally deceived the limited partners by, among other things, improperly taking

11 money from the Fund that he knew his management companies were not entitled to. He also

12 admitted he induced limited partners to contribute capital to the Fund with misleading capital call

13 letters and caused the Fund to transfer money in excess of the management fee due as provided

14 in the LPA (and that would ever be due) to the Burrill Entities.

15      Burrill also admitted that he caused his employee, Helena Sen, to sign his name to and send

16 capital call letters to limited partners demanding the payment of cash. These capital call letters

17 falsely stated that the proceeds of the capital calls would be used for purposes consistent with the

18 LPA. Burrill knew these letters were false because at the time the money was withdrawn from

19 the Fund, he intended to transfer the money to his own management companies to pay operating

20 expenses, not to make new investments. Burrill admitted that by October 2013, the money he had

21 withdrawn from the Fund and given to his own management companies was $8 million more

22 than he was entitled to in management fees through the life of the Fund, set to expire in 2016.

23      Burrill also admitted that his 2010 U.S. Individual Income Tax Return, Form 1040, that

24 reported $0 in taxes, was false because it did not include $4,680,748 income for the advance

25 management fees he paid to himself and his management companies in 2010. Burrill made

26 similar admissions for 2011, 2012 and 2013.

27

28

     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 5
 1 Tax Loss Computation

 2          Burrill’s individual income tax returns for 2010, 2011, 2012 and 2013 were introduced at

 3 Berger’s trial as exhibits. Exs. 10-13. Burrill reported the management fees he earned for

 4 managing the Fund as income on a Schedule C for Burrill Capital, LLC. The yearly amounts

 5 were the sum of the quarterly fees he earned, which were recorded in the books in journal entries

 6 that reduced the balance in both the Fund’s Prepaid Expense account and Burrill Capital’s

 7 Deferred Revenue account.

 8          As charged in the Indictment, Burrill’s 2011 tax return reported Total Income of a

 9 negative $245,870 (therefore a loss) (Count 32). Burrill’s 2012 tax return reported a loss of

10 $875,845 (Count 33) and his 2013 income tax return reported a loss of $850,491 (Count 34). In

11 general, a true loss could be carried back or carried forward to offset income in other years. RA

12 Oertel’s computations of Burrill’s unreported income and taxes due were consistent with the

13 amounts listed in the defendant’s Plea Agreement and set forth below:

14                Year                     Unreported Income               Additional Tax Due
15                2010                          $4,680,748                      $1,565,973
16                2011                          $4,444,052                       $568,326
17                2012                          $3,067,406                       $759,329
18                2013                           $435,920                         $18,675
19                Total                        $12,628,126                      $2,912,303
20

21          The annual management fees earned by Burrill (and reported on the Schedule C in the
22 name of Burrill Capital, LLC) from 2010 through 2012 ranged from approximately $5.2 million

23 to $5.6 million. Exs. 401, 402. When the unreported income was added to the figures reported on

24 the tax returns filed with the IRS, the reported losses were eliminated. Similarly, losses claimed

25 on Burrill’s 2014 and 2015 individual income tax returns may not be used to offset any of this

26 income, because those losses included losses from prior years that were eliminated. See attached

27 schedule analyzing the net operating loss (NOL) and unreported income. Sentencing Exhibit 1.

28

     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 6
 1 Guidelines Calculation

 2          In the Plea Agreement, the Adjusted Offense Level for Investment-Adviser Fraud was

 3 calculated to be between 8 and 26, based on a loss of between $0 and $9.5 million. Doc. 27 at 8.

 4 The defendant has no criminal history. PSR ¶ 62. The Guidelines range for Offense Level 26,

 5 Criminal History Category I, is 63-78 months.

 6          The Adjusted Offense Level for Filing a False Tax Return was between 19 and 21, based

 7 on a tax loss of between $550,001 and $2,912,303. The parties believed the two offenses would

 8 be grouped for purposes of the Guidelines calculation.

 9          The PSR calculated the Adjusted Offense Level for Investment-Adviser Fraud to be 28.

10 PSR ¶ 37-43. The Adjusted Offense Level for Filing a False Tax Return was 24. PSR ¶ 44-49.

11 The PSR did not group the two offenses, which resulted in a multiple count adjustment increase

12 of two levels to an Adjusted Offense Level of 30. PSR ¶ 50-53. With a reduction of three levels

13 for acceptance of responsibility, the Total Offense Level was 27. PSR ¶ 54-57. The Guidelines

14 range for Offense Level 27, Criminal History Category I, is 70-87 months.

15 Statutory Maximum Penalties

16          As set forth in the Plea Agreement, the statutory maximum penalties for Count 1,

17 Investment-Adviser Fraud, in violation of 15 U.S.C. §§ 80b-6 & 80b-17 & 17 C.F.R. §

18 275.206(4)-8, are five years in prison, a fine of $250,000, three years of supervised release, and a

19 mandatory special assessment of $100. The statutory maximum penalties for Count 2, Filing a

20 False Tax Return, in violation of 26 U.S.C. § 7206(1), are three years in prison, a fine of

21 $250,000, three years of supervised release, and a mandatory special assessment of $100.

22 Restitution

23          Pursuant to PSR ¶ 25, the Fund’s losses sustained from Burrill’s theft was $17,637,759,

24 and the Fund has recovered $12,054,040 pursuant to settlements. The defendant should be

25 ordered to pay the difference of $5,583,719 to the Fund (the litigation costs of $4,606,394 may

26 not be recovered as part of restitution). As set forth in Plea Agreement ¶ 9, payment of the

27 Fund’s restitution has priority over the restitution to the IRS. To assist the clerk of courts in

28

     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 7
 1 processing restitution payments to the Fund, the government requests the Court include the

 2 following information in the judgment:

 3 Burrill Life Sciences Capital Fund III, L.P.
   C/o James C. Rutten, Munger, Tolles & Olson LLP,
 4 350 South Grand Avenue, 50th Floor
   Los Angeles, California, 90071-3426
 5

 6          Defendant should be ordered to pay restitution to the IRS of $2,912,303, which

 7 constitutes income tax due for tax years 2010, 2011, 2012 and 2013. The tax loss due for

 8 2010 is $1,565,973, for 2011 is $568,326, for 2012 is $759,329, and for 2013 is $18,675. Plea

 9 Agreement ¶ 9, Exs. 401, 402. To assist the clerk of courts in processing restitution payments,

10 the government requests the Court include the IRS’s centralized location for collection of

11 restitution payments in the judgment:

12 IRS - RACS
   Mail Stop 6261, Restitution
13 333 W. Pershing Ave.
   Kansas City, MO 64108
14

15                                            ARGUMENT

16          “In sentencing defendants, district courts exercise a guided discretion within a range

17 specified by Congress. As Justice Cardozo wrote, a ‘judge . . . is to exercise a discretion

18 informed by tradition, methodized by analogy, disciplined by system, and subordinated to the

19 primordial necessity of order in the social life.’” United States v. Smart, 518 F.3d 800, 809 (10th

20 Cir. 2008) (citation omitted).

21          In considering what sentence to be imposed in any given case, the Court must consider

22 the factors listed in 18 U.S.C. § 3553(a). One of those factors is “the kinds of sentence and

23 sentencing range established for the applicable category of offense committed by the applicable

24 category of defendant as set forth in the guidelines,” which are promulgated by the Sentencing

25 Commission. 18 U.S.C. § 3553(a)(4)(A). Although the Sentencing Guidelines have been

26 rendered advisory, according to the Supreme Court in Gall:

27          [A] district court should begin all sentencing proceedings by correctly calculating
            the applicable Guidelines range. . . . As a matter of administration and to secure
28          nationwide consistency, the Guidelines should be the starting point and the initial
            benchmark. The Guidelines are not the only consideration, however.
     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 8
 1          Accordingly, after giving both parties an opportunity to argue for whatever
            sentence they deem appropriate, the district court should then consider all of the §
 2          3553(a) factors to determine whether they support the sentence requested by a
            party. In so doing, he may not presume that the Guidelines range is reasonable. . .
 3          . He must make an individualized assessment based on the facts presented. If he
            decides that an outside-Guidelines sentence is warranted, he must consider the
 4          extent of the deviation and ensure that the justification is sufficiently compelling
            to support the degree of the variance. We find it uncontroversial that a major
 5          departure should be supported by a more significant justification than a minor
            one. After settling on the appropriate sentence, he must adequately explain the
 6          chosen sentence to allow for meaningful appellate review and to promote the
            perception of fair sentencing.
 7
     Gall v. United States, 552 U.S. 38, 49-50 (2007) (citations omitted). “[I]n the ordinary case, the
 8
     Commission’s recommendation of a sentencing range will ‘reflect a rough approximation of
 9
     sentences that might achieve § 3553(a)’s objectives.’” Kimbrough v. United States, 552 U.S. 85,
10
     109 (2007) (quoting Rita v. United States, 551 U.S. 338, 350 (2007)). “The sentencing judge, on
11
     the other hand, has ‘greater familiarity with . . . the individual case and the individual defendant
12
     before him than the Commission or the appeals court.’” Id. at 109 (quoting Rita, 551 U.S. at 357-
13
     58).
14
            The U.S. Sentencing Commission issued a policy statement regarding tax fraud. It said:
15
     The criminal tax laws are designed to protect the public interest in preserving the integrity of the
16
     nation’s tax system. Criminal tax prosecutions serve to punish the violator and promote respect
17
     for the tax laws. Because of the limited number of criminal tax prosecutions relative to the
18
     estimated incidence of such violations, deterring others from violating the tax laws is a primary
19
     consideration underlying these guidelines. Recognition that the sentence for a criminal tax case
20
     will be commensurate with the gravity of the offense should act as a deterrent to would-be
21
     violators. U.S.S.G. § 2T1.1, introductory cmt. (2016). In United States v. Engle, 592 F.3d 495,
22
     505 (4th Cir. 2010), the Fourth Circuit vacated a probationary sentence in a tax case and
23
     remanded, based in part on the district court’s failure to consider the relevant policy statements
24
     and found that “the district court committed significant procedural error by minimizing the
25
     seriousness of [defendant’s] conduct . . . .”
26
            The court in Engle pointed to these particular policy statements made by the Sentencing
27
     Commission and noted that “[t]he policy statements . . . reflect the Commission’s view that
28

     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 9
 1 general deterrence – that is, deterring those other than the defendant from committing the crime –

 2 should be a primary consideration when sentencing in tax cases.” Id. at 501. “The policy

 3 statements likewise make it clear that the Commission believes that there must be a real risk of

 4 actual incarceration for the Guidelines to have a significant deterrent effect in tax evasion cases.”

 5 Engle, 592 F.3d at 502. A significant prison sentence for Burrill will have a significant deterrent

 6 effect on business owners and venture capital fund managers who may consider cheating on their

 7 income taxes.

 8          In United States v. Sample, 2018 WL 4056013 (10th Cir. 2018), the Tenth Circuit held

 9 that a sentence of five years of probation for a defendant-broker who had defrauded investors of

10 more than $1 million was substantively unreasonable. The defendant’s Guidelines range was 78

11 to 97 months, but the defendant argued to the district judge that he should receive probation

12 because of his “charity and volunteer work. . . and his previous financial support of his family

13 and friends.” Id., *2. When announcing the sentence of five years of probation, the district judge

14 said that part of his reasoning was the defendant’s current “job and his earning capacity” which

15 would allow the defendant to pay restitution to the investors he defrauded. Id.

16          The Tenth Circuit said that a judge “should not rely on a defendant’s wealth in fashioning

17 a sentence (citations omitted).” Id., *3. See also United States v. Stefonek, 179 F.3d 1030, 1038

18 (7th Cir. 1999) (“Business criminals are not to be treated more leniently than members of the

19 ‘criminal class’ just by virtue of being regularly employed or otherwise productively engaged in

20 lawful economic activity.”). The Tenth Circuit also emphasized the fact that the defendant had

21 inflicted “considerable harm” on his victims when he misappropriated more than one million

22 dollars, and that fact alone “weighs against the lenient nature of the sentence that the trial court

23 imposed.” Sample, *3.

24          The Tenth Circuit noted that the defendant’s lack of a criminal history, his acceptance of

25 responsibility and the likelihood the defendant would not commit future crimes were not

26 sufficient reasons to justify the significant downward variance from the Guidelines range. The

27 Tenth Circuit observed that the district court failed to consider several factors under § 3553(a),

28 including the need to promote respect for the law, provide just punishment for the offense, and to

     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 10
 1 afford adequate deterrence in criminal conduct. Sample at *4. As support for this statement, the

 2 court listed several citations, including United States v. Martin, 455 F.3d 1227, 1240 (11th Cir.

 3 2006) (“[T]he Congress that adopted the § 3553 sentencing factors emphasized the critical

 4 deterrent value of imprisoning serious white collar criminals, even where those criminals might

 5 themselves be unlikely to commit another offense.”); S. Rep. No. 98-225, at 76 (1983), reprinted

 6 in 1984 U.S.C.C.A.N. 3182, 3259 (“The second purpose of sentencing is to deter others from

 7 committing the offense. This is particularly important in the area of white collar crime.”). “White

 8 collar criminals may be particularly susceptible to general deterrence because “[d]efendants in

 9 white-collar crimes often calculate the financial gain and risk of loss, and white-collar crime

10 therefore can be affected and reduced with serious punishment.” United States v. Kuhlman, 711

11 F.3d 1321, 1329 (11th Cir. 2013). Sample at *4.

12                                           CONCLUSION

13          For the reasons discussed above, the Court should sentence defendant G. Steven Burrill

14 to 63 months in prison, order him to pay restitution to the Fund of $5,583,719, restitution to the

15 IRS of $2,912,303, and to serve three years of supervised release.

16

17 Dated: November 29, 2018                              Respectfully Submitted,

18                                                       ALEX G. TSE
                                                         Acting United States Attorney
19
                                                                /s/
20
                                                         ___________________________
21                                                       ROBERT S. LEACH
                                                         Assistant United States Attorney
22
                                                         LORI A. HENDRICKSON
23                                                       Trial Attorney
                                                         U.S. Department of Justice, Tax Division
24

25

26

27

28

     UNITED STATES’ SENTENCING MEMORANDUM,
     CASE NO. CR 17-491 RS                 11
